 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10   EDWARD B. SPENCER,                                  Case No. 1:19-cv-00420-EPG (PC)
11                 Plaintiff,                            ORDER DENYING PLAINTIFF’S
                                                         REQUEST FOR COPY OF COMPLAINT
12         v.
13   STUART SHERMAN,                                     (ECF NO. 13)
14                 Defendant.
15

16          Edward Spencer (“Plaintiff”) is a state prisoner proceeding pro se and in forma
17   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. On May 10, 2019,
18   Plaintiff filed a request for a copy of his complaint. (ECF No. 13). For the reasons described
19   below, Plaintiff’s request will be denied.
20          On April 5, 2019, the Court found service of Plaintiff’s complaint appropriate, and
21   directed the Clerk of Court to send Plaintiff service documents for him to complete and return.
22   (ECF No. 8, p. 7). Included in these documents was a copy of the complaint (in addition to
23   completing the Notice of Submission of Documents form, a completed summons, and a
24   completed USM-285 form, Plaintiff was required to submit two copies of the complaint). (Id.).
25          On April 22, 2018, Plaintiff notified the Court that he did not receive a copy of the
26   complaint, and asked for a copy of the complaint and additional time to complete and return the
27   service documents. (ECF No. 11). The Court granted Plaintiff’s requests, giving Plaintiff
28   thirty days from the date of service of the order to complete and return the service documents,

                                                     1
 1   and directing the Clerk of Court to send Plaintiff a copy of the complaint. (ECF No. 12).
 2          On May 10, 2019, Plaintiff filed a notice stating that he still had not received a copy of
 3   the complaint, and requested that he be sent another copy of the complaint. (ECF No. 13).
 4          Plaintiff’s request will be denied as moot. The Court directed the Clerk to send Plaintiff
 5   a copy of the complaint so that he could make copies and submit two copies to the Court. As
 6   Plaintiff has now submitted the service documents, including two copies of the complaint (ECF
 7   No 14), it does not appear that Plaintiff needs another copy of the complaint.
 8          Accordingly, IT IS ORDERED that Plaintiff’s request for a copy of the complaint (ECF
 9   No. 14) is DENIED as moot.
10
     IT IS SO ORDERED.
11

12
        Dated:     May 14, 2019                                /s/
13                                                       UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
